Citation Nr: 1121377	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression with stress.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of left ankle injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 20, 1966, to October 19, 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2007 and in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran's representative alleged clear and unmistakable error in the rating decisions on appeal.  Under 38 C.F.R. § 3.105(a), a claim of clear and unmistakable error in a rating decision applies only to a prior rating decision which is final and binding.  Under 38 C.F.R. § 3.160(c), the current claims are pending claims, that is, claims not finally adjudicated and are not subject to a revision of grounds of alleged clear and unmistakable error. 

The application to reopen the claim of service connection for residuals of left ankle injury is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Depression with stress was not affirmatively shown to have had onset during service; depression with stress, first diagnosed after service, is unrelated to an injury, disease, or event in service. 

2.  Heart disease was not affirmatively shown to have been present in service; heart disease as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; and heart disease, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 

3.  The Veteran did not serve in combat, and there is no evidence of fear of hostile military or terrorist activity or of a personal assault or credible evidence of an in-service stressor and no diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a). 


CONCLUSIONS OF LAW

1.  Depression with stress was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A heart disease was not incurred in or aggravated by service; and heart disease as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (as amended 2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre-adjudication VCAA notice by letters, dated in June 2007, in August 2007, and in April 2008.  The Veteran was notified of the type of evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was provided a PTSD questionnaire asking for information or evidence about any in-service stressor.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.





As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO has obtained the service personnel records, service treatment records, VA records, private medical records, records of the Social Security Administration, and lay statements.

In absence of evidence of an established event, injury, or disease in service of depression or heart or a current diagnosed of posttraumatic stress disorder, a VA examination or a VA medical opinion is not required under the duty to assist.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts


On pre-induction examination, the Veteran stated that he was nervous at times.   The service treatment records contain no complaint, finding, history, treatment, or diagnosis of depression with stress, heart disease, or posttraumatic stress disorder.

The Veteran was separated from service pursuant to findings of a Medical Board that the Veteran did not meet induction standards because of a flatfeet, which preexisted service and not aggravated by service.  

After service, records of the Social Security Administration included a history of depression in 1999 associated with pain from a neck and back injury suffered on his job in 1997.  

In April 2001, a private physician stated that since March 2001 he had treated the Veteran for end stage cardiomyopathy.  

The Veteran did not provide any information pertaining to an in-service stressor. 

Neither VA, private, or Social Security records document a diagnosis of posttraumatic stress disorder. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 



For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); 
see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.




The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran  served on active duty from July 20, 1966, to October 19, 1966, and he did not serve outside of the United States.

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).



38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of depression with stress, heart disease, or posttraumatic stress disorder, the claimed disabilities were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).


38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)
 
38 C.F.R. § 3.303(d) (First Diagnosed after Service)

As symptoms of depression with stress, heart disease, and posttraumatic stress were not noted in service, that is, there is no competent evidence either contemporaneous with or after service that symptoms of the claimed disabilities were observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As for service connection based on the initial documentation after service, records of the Social Security Administration include a history of depression in 1999 associated with pain from a neck and back injury suffered on his job in 1997.  In April 2001, a private physician stated that since March 2001 he had treated the Veteran for end stage cardiomyopathy.  There is no documentation of a diagnosis of posttraumatic stress disorder. 



Although the Veteran is competent to describe symptoms, neither depression with stress, heart disease, nor posttraumatic stress disorder is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the claimed disabilities is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  Layno at 469-71 (lay testimony is competent as to symptoms of an injury or illness); see Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board. Jandreau at 1377.

As the presence or diagnosis of depression with stress, heart disease, or posttraumatic stress disorder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, none of the claimed disabilities is a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the claimed disabilities. 



Where, as here, there is a question of the presence or a diagnosis of depression with stress, heart disease, or posttraumatic stress disorder, not capable of lay observation by case law, and none of the claimed disabilities is a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran statements and lay statements are offered as proof of the presence of the claimed disabilities in service, the Veteran's lay statements and other lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claims.

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence of depression with stress before 1999 or heart disease before 2001, and no evidence of a diagnosis of posttraumatic stress disorder. 

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has associated depression with stress or heart disease with an injury, disease, or event in service.

To the extent the Veteran has expressed the opinion that depression with stress or heart disease is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

Here the question of the relationship between depression with stress and heart disease and an injury, disease, or event in service is not a simple medical question as the Veteran as a lay person is not competent to declare either the presence or diagnosis of the claimed conditions based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between depression with stress or heart disease and an injury, disease, or event in service.


As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of depression with stress or heart disease, the Board need not reach the question of whether or not the Veteran's statements are credible.

As the record does not contain competent evidence that links depression with stress or heart disease to an established event, injury, or disease in service, and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity, there is no possible association with service, and VA is not required to further develop the claims under 38 C.F.R. § 3.303(d), by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has the evidentiary burden to establish all elements of a claim, including an association or link or nexus to event, injury, or disease in service under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).

In the absence of any such competent evidence, the preponderance of the evidence is against the claims under 38 C.F.R. § 3.303(d) and service connection for the is not established.  

On the claim of service connection for posttraumatic stress disorder, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

In other words, posttraumatic stress disorder is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.

For this, the Veteran as a lay person is not to competent to declare that he has posttraumatic stress disorder or to offer an opinion that posttraumatic stress disorder is related to service as posttraumatic stress disorder is not a simple medical condition. 

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has posttraumatic stress disorder or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that the Veteran has posttraumatic stress disorder related to service. 

Although the Veteran as a lay person is not competent to declare that he has posttraumatic stress disorder or to offer an opinion that posttraumatic stress disorder is related to service, the Veteran is competent to relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.

But there is no evidence by a medical professional of a diagnosis of posttraumatic stress disorder.  In the absence of a diagnosis of posttraumatic stress disorder, there is no valid claim. 

For the above reasons, there is no favorable competent and credible lay or medical evidence, and the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).









38 C.F.R. §§ 3.307 and 3.309

There is no record of that heart disease was manifested in the year after the Veteran's separation from service, so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for depression with stress is denied.

Service connection for a heart disease is denied.

Service connection for posttraumatic stress disorder is denied.


REMAND

On application to reopen the claim of service connection for residuals of a left ankle injury, the Veteran was not properly notified of the reason the claim was previously denied, necessitating further procedural due process.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) to include the reason the claim was previously denied, that is, the claim was denied because there was no evidence of aggravation of a pre-existing condition.







2.  After the above has been completed, adjudicate the claim.  If the decision remains adverse, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


